Case: 1:21-mc-00018-MWM-SKB Doc #: 6 Filed: 09/10/21 Page: 1 of 2 PAGEID #: 161




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


 CENTENNIAL BANK,
                                                  Civil Action No. 1:21-mc-00018
                               Plaintiff,         Judge Stephanie K. Bowman

        v.                                        (N.D. Fla. Case No. 4:18-cv-450-AW-MAF)

 GREAT AMERICAN INSURANCE
 COMPANY and GREAT AMERICAN                       MOTION FOR ADDITIONAL
 E&S INSURANCE COMPANY,                           EXTENSION OF TIME TO RESPOND
                                                  TO MOTION TO OVERRULE
                               Defendants.        OBJECTIONS TO SUBPOENA [DOC #1]


       Plaintiff Centennial Bank filed its Motion to Overrule Objections to Subpoena for

Production of Documents and Compel Production from Defendants [Doc #1] on August 11,

2021 (the “Motion”). On September 1, 2021, Plaintiff Centennial Bank requested that the Court

grant the parties an additional fourteen (14) days, through and including September 15, 2021, to

respond to the Motion to allow the parties additional time to attempt to resolve their dispute. The

parties have continued to attempt to resolve their dispute and have made progress in those

efforts. Accordingly, the parties jointly request an additional extension of time for Defendants

Great American Insurance Company and Great American E&S Insurance Company (jointly,

“Defendants”) to file a response to the Motion. Specifically, the parties request that Defendants

have an additional fourteen (14) days, through and including September 29, 2021, to respond to

the Motion.
Case: 1:21-mc-00018-MWM-SKB Doc #: 6 Filed: 09/10/21 Page: 2 of 2 PAGEID #: 162




                                                  Respectfully submitted,

                                                   /s/ Peter J. O’Shea
                                                  Peter J. O’Shea (0086560)
                                                  Katz Teller Brant & Hild
                                                  255 East Fifth Street, Suite 2400
                                                  Cincinnati, OH 45202
                                                  Telephone: (513) 721-4532
                                                  Facsimile: (513) 977-3401
                                                  Email: poshea@katzteller.com

                                                  Attorney for Plaintiff Centennial Bank


                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was filed with the Clerk of the Court using
the Court’s CM/ECF system on September 10, 2021. I further certify that the foregoing document
was served by electronic mail upon the following on September 10, 2021.

       Alex Potente
       Clyde & Co US LLP
       Four Embarcadero Center, Suite 1350
       San Francisco, California 94111
       Alex.potente@clydeco.us

       Brad Harding
       Clyde & Co US LLP
       355 S. Grand Avenue, Suite 1400
       Los Angeles, CA 90071
       Brad.Harding@clydeco.us



                                               /s/ Peter J. O’Shea
                                               Peter J. O’Shea (0086560)




                                              2
